Citation Nr: 0927827	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-24 674A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for anxiety neurosis 
currently rated as 30 percent disabling.

2. Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.  

3. Entitlement total disability based upon individual 
unemployability ("TDIU").


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1953 
to March 1974.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from December 2002 and July 2004 rating 
decisions by the St. Petersburg, Florida Regional Office 
("RO") of the Department of Veterans Affairs ("VA"). 

The issues were previously before the Board in an August 2007 
decision and remand. The issue of an increased rating for 
anxiety neurosis was remanded for a psychological examination 
and for the association of outstanding private medical 
records. The TDIU claim was also remanded as it was deemed to 
be an intertwined issue to the increased rating claim for 
anxiety neurosis.  The necessary development actions have 
been completed and these issues are ready for appellate 
review. 

The issue of service connection for diabetes mellitus could 
not be adjudicated in the Board's August 2007 decision due a 
stay order. The United States Court of Appeals for Veterans 
Claims ("Court") issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides. Pursuant to VA's motion, on 
January 26, 2007, the Court stayed further proceedings in all 
cases pending before VA, pending further order. Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007). On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) where it reversed the Court. The 
Federal Circuit issued its mandate in Haas effective October 
16, 2008.

The appellant in Haas filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009. See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525). On January 22, 2009, VA lifted the 
stay imposed on the adjudication of cases potentially 
affected by the Haas litigation. Therefore, the Board can 
adjudicate the Veteran's claim for service connection for 
diabetes as due to herbicide exposure on the merits. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the 
Veteran's favor, anxiety neurosis results in occupational and 
social impairment with reduced reliability and productivity 
due to symptoms including disturbances of motivation and 
mood,  panic attacks, and difficulty in establishing and 
maintaining effective work and social relationships. 

2. The record does not verify that the Veteran visited 
Vietnam during active service.

3. Diabetes mellitus was not present in service, manifested 
within one year of the Veteran's separation from service, or 
shown to be etiologically related to any disease, injury, or 
incident in service, to include claimed in-service exposure 
to herbicides.

4. The Veteran has a combined disability rating of 80 percent 
for the following service connected disabilities: sleep apnea 
rated as 50 percent disabling, bronchial asthma rated as 30 
percent disabling, and anxiety neurosis rated as 50 percent 
disabling.   

5. With resolution of the benefit of the doubt in the 
Veteran's favor, service-connected disabilities preclude the 
Veteran from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.






CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent for anxiety 
neurosis are approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9400 
(2008).  

2. The criteria for the establishment of service connection 
for diabetes mellitus, Type II are not met. 38 U.S.C.A. §§ 
1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

3. The criteria for the assignment of a TDIU rating are 
approximated. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in March 2002, 
March 2004, August 2007 and December 2007. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an August 2007 letter. Although this notification 
obligation was not met before the initial RO decision in July 
2004, the Board finds this timing error non-prejudicial since 
the Veteran was afforded an opportunity to respond in light 
of this notice before issuance of the April 2009 Supplemental 
Statement of the Case (SSOC). 

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The letters sent to the Veteran in March 2002, March 2004, 
August 2007 and December 2007 do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice. Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

The Veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a July 2004 
Statement of the Case provided notice of the rating code used 
to evaluate the Veteran's claim. Based on this evidence, a 
reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claim. The Veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the April 2009 SSOC. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. Therefore, the 
presumption of prejudice is rebutted. For this reason, no 
further development is required regarding the duty to notify. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, personnel records, VA treatment records, 
and private medical records are associated with the claims 
file. Additionally, the Veteran was afforded a VA examination 
for his psychiatric disability and a VA medical opinion for 
his TDIU claim. 

The Veteran was not afforded an examination for his diabetes 
claim. In this circumstance, there is no duty on the part of 
VA to provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
evidence to suggest that the Veteran's diabetes is related to 
his military service.        

Given these matters of record, there is no competent evidence 
that diabetes "may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge. Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that must be obtained in order to fairly 
decide his claims. All relevant evidence necessary for an 
equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.


Analyses

Increased rating for anxiety neurosis

The Veteran contends his service connected anxiety symptoms 
warrant a rating in excess of 30 percent. Resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran's psychiatric symptoms more closely 
approximate the criteria for a 50 percent rating. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.


While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's anxiety disorder is rated as 30 percent 
disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9400, for Generalized Anxiety 
Disorder. It is rated according to the General Rating Formula 
for Mental Disorders (General Rating Formula). Id. The 
General Rating Formula provides a 30 percent rating for 
psychiatric disability that includes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV). A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends). A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school). A score of 41- 
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job). A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

In August 2007 the Board remanded this claim for the 
association of outstanding private medical records and a VA 
examination to ascertain the Veteran's current symptoms. A VA 
examination report, dated January 2008, is associated with 
the record. The examiner reviewed the claims file.  Shipwash 
v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

 The examiner found that the Veteran presented a constricted 
affect, anxious and labile mood, and had abnormal speech 
patterns. Also, he noted the Veteran was appropriately 
dressed and groomed. The Veteran reported having sleep 
disturbances and auditory hallucinations. The examiner found 
the Veteran's memory to be normal, except recent memory was 
mildly impaired. He diagnosed generalized anxiety disorder 
(GAD), major depression, and alcohol dependence. He assigned 
a GAF score of 55 for moderate psychiatric symptoms.

The Veteran was reexamined by VA in March 2009. The physician 
reiterated many of the findings within the January 2008 
psychological examination. He diagnosed GAD and a depressive 
disorder, not otherwise specified (NOS) and assigned a GAF 
score of 50. In summary, the physician concluded that the 
Veteran did not possess an ability to function in an adequate 
manner, both socially and occupationally, as a result of his 
psychological symptoms. He also noted that the Veteran's 
psychological symptoms necessitated continued medical 
treatment.

The Veteran submitted February 2008 and October 2008 letters 
by H.S., MD.
Dr. H.S. provided mental health treatment for the Veteran 
during the previous 10 years. He wrote that the Veteran 
currently had diagnoses of bi-polar disorder, alcohol abuse, 
and posttraumatic stress disorder (PTSD). He further opined 
that the Veteran's psychological symptoms warranted GAF 
scores ranging from 50 to 30. 

Additionally, the records showed that the Veteran received 
private treatment from J.D., MD. Dr. J.D.'s treatment notes 
from 2007 and 2008 reflected symptoms of depression, mood 
swings, and anxiety. His notes also showed regular visits by 
the Veteran and periodic adjustments to the Veteran's 
medication regimen. Dr. J.D. also submitted a February 2008 
letter describing the severity of the Veteran's depression 
and mood swings. Based on these severe symptoms, he opined 
the Veteran's GAF score should be 30.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

By affording the Veteran the benefit of the doubt, the Board 
finds that the medical evidence showed that his service 
connected anxiety disability approximates the criteria for a 
50 percent rating. 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9400. The Veteran's GAF scores since 2007 have ranged from a 
high of 55 to a low of 30. These GAF scores reflected that 
his healthcare providers have judged his psychiatric symptoms 
to be of a moderate or serious nature. The record also shows 
that the Veteran continuously sought private psychiatric 
treatment for many years to relieve these symptoms. 

Although the Court has specifically rejected the "treating 
physician rule," which accords the opinions of treating 
physicians dispositive weight of causal issues, the Board is 
obligated to consider and articulate reasons or bases for its 
evaluation of a treating physician. Conversely, the law does 
not mandate that the opinion of a treating physician be 
rejected.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri, 4 Vet. App. at 473 (1993). The Board finds 
that Dr. H.S. and Dr. J.D.'s treatment notes reflected 
symptoms of a serious nature, such as suicide ideation and 
severe depression, in conjunction with GAF score representing 
serious symptoms. Although VA examination reports, dated 
January 2008 and March 2009, did not show symptoms as severe 
as reflected in private reports, the reports did reflect 
significant impairment in the Veteran's occupational and 
social functioning. 
 
The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of approximate balance. 
In this matter, the Board is of the opinion that this point 
has been attained. Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

By affording the Veteran the benefit of the doubt, the Board 
finds that the medical evidence showed that his service 
connected anxiety disability more closely approximates the 
criteria for a 50 percent rating. 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9400. A rating of 50 percent for anxiety 
neurosis is granted. 


Referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted. That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization. to suggest that the Veteran's 
anxiety neurosis disability is not adequately compensated by 
the regular rating schedule. See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.
      
Service connection for diabetes mellitus, to include as due 
to herbicide exposure

The Veteran contends that his presently diagnosed diabetes 
resulted from herbicide exposure during stops in Vietnam en 
route to his station of duty in Thailand. The record does not 
contain evidence to verify that the Veteran ever visited 
Vietnam during active service. Without evidence verifying 
that the Veteran visited Vietnam during service, the claim is 
denied.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or for certain chronic diseases, 
including diabetes, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Service connection may also be granted for certain chronic 
diseases, including diabetes, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, Veterans who served in Vietnam during the 
Vietnam era are presumed to have been exposed to herbicides. 
See 38 C.F.R. § 3.307(a)(6)(iii) (A Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service). When a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases, including diabetes mellitus, Type II, shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

Thus, service connection may be presumed by showing two 
elements. First, a Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6); Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008). Second, the Veteran must be diagnosed with 
one of the specific diseases associated with herbicide 
exposure listed in 38 C.F.R. § 3.309(e) within the applicable 
time period. See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

Regarding the first element, the record does not show, nor 
does the Veteran contend, that he was stationed in Vietnam. 
Instead, the Veteran contends that he was exposed to Agent 
Orange while stopping in Vietnam en route to his station of 
duty in Thailand. Personnel records are associated with the 
record and do not confirm that the Veteran was present in 
Vietnam anytime during his active service. 

Private medical records dated from October 2000 referenced 
the Veteran having diabetes. The Veteran does not allege he 
had diabetes in service, or within a year of separation from 
service. Accordingly, service treatment records did not 
reflect a diabetes diagnosis. 

In sum, the only evidence of herbicide exposure is the 
Veteran's own statements. No corroborative evidence exists to 
confirm Vietnam service for a presumption of herbicide 
exposure. The Board finds that the preponderance of the 
evidence is against a finding that the Veteran visited 
Vietnam during active service. Consequently, service 
connection for diabetes based on herbicide exposure, to 
include Agent Orange, is not warranted. Without evidence 
showing diabetes was manifested during service or within one 
year of separation from service, service connection is 
denied. 38 C.F.R. §§ 3.303, 3.307, 3.309.

Total disability based upon individual unemployability (TDIU)

The Veteran contends his service-connected disorders render 
him totally disabled. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the evidence is in approximate balance, 
and the appeal will be granted.

All Veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. 
§ 4.16(a). Nevertheless, it is the established policy of VA 
that all Veterans who are individually unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities shall be rated totally 
disabled. 38 C.F.R. 
§ 4.16(b).

The Veteran is in receipt of service connection for the 
following disabilities: sleep apnea rated as 50 percent 
disabling, bronchial asthma rated as 30 percent disabling, 
and anxiety neurosis rated as 50 percent disabling. These 
service connected disabilities result in an combined 
disability rating of 90 percent. The Veteran meets the 
schedular provisions of 38 C.F.R. § 4.16(a) to be considered 
for TDIU. 

In order to receive TDIU, there must be impairment of such 
severity that it is impossible for the claimant to follow a 
substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992). Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by non service-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board must consider whether the Veteran's service-
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). For a 
Veteran to prevail on a TDIU claim, the record must reflect 
some factor which takes this case outside the norm. The sole 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran was employed for many years at a sewage plant. He 
retired in 1995 due to breathing difficulties that prevented 
physical labor. Treating physician Dr. H.S. opined in 
February 2008 and October 2008 that the Veteran was not a 
"candidate for any type of employment" as a result of his 
psychological symptoms. Dr. J.D noted that the Veteran has 
"serious problems" regarding his occupational functioning 
due to his psychological symptoms.  However, the March 2008 
VA examination report for sleep apnea and chronic bronchitis 
reflected that the examiner reported that these disabilities 
would not inhibit the Veteran from performing sedentary and 
mild physical job duties. In March 2009, another VA examiner 
opined that the Veteran could seek sedentary employment, but 
was absolutely precluded from any employment involving 
physical labor due to his chronic bronchitis.

The Board finds that the evidence shows the Veteran is 
precluded from gainful employment due to his service-
connected disabilities. The Veteran was employed for many 
years as a sewage plant supervisor. The medical record shows 
that his ability to perform manual labor and successfully 
interact with other people is significantly compromised by 
his service-connected disabilities. Considering that his 
regular job duties necessitated interpersonal skills and 
involved physical labor, the Board finds that the service 
connected disabilities of anxiety neurosis, chronic 
bronchitis, and sleep apnea would preclude him from 
performing his job duties at his usual occupation or in other 
comparable occupations. See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
Moore, supra. Additionally, the record shows that the 
Veteran's volatile psychological state would impede 
performance of any sedentary job duties. A total disability 
rating is therefore granted. 38 C.F.R. § 4.16(a).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.
  

ORDER

A rating of 50 percent for service connected anxiety neurosis 
is granted, subject to the statutes and regulations governing 
the payment of monetary awards.

Service connection for diabetes mellitus, Type II is denied. 

TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


